The cause of action against defendant Achille O. Van Suetendael individually accrued no later than February, 1929, when that defendant rendered an accounting but omitted any reference to the decedent's interest in the real estate and bank accounts. At that time the decedent's adult son already knew that the estate had an interest in these assets. The action not having been commenced until November, 1940, this cause of action was barred by the ten-year Statute of Limitations (Civ. Prac. Act, §§ 15, 53).
The cause of action against both defendants as directors of Phillipsburgh Construction Company accrued no earlier than December 15, 1937, when that corporation was dissolved. It was therefore not barred by any Statute of Limitations. The evidence amply supported the findings of the courts below on this phase of the case. *Page 236 
The judgment of Special Term, as modified by the Appellate Division, should be further modified by striking out the second, third and fourth decretal paragraphs thereof, and, as so modified, affirmed, without costs.
LEHMAN, Ch. J., LOUGHRAN, RIPPEY, LEWIS, CONWAY, DESMOND and THACHER, JJ., concur.
Judgment accordingly.